DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 26-29 have been renumbered claims 25-28 since claim 25 was missing upon amendment.
Status of Claims
Claims 9-28 are currently under examination.
		Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 10/18/2019, 05/11/2020 and 10/23/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS documents have been fully considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no 14/765,765, filed 02/04/2014, now abandoned, and names the inventor or at least one joint inventor named in the prior application. 
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT371 of PCT/US2014/014728, filed 03/04/2013, is acknowledged.
Priority claiming the benefit of US Provisional Application 61/760,539, filed 02/04/2013 and US Provisional Application 61/772,318, filed 03/04/2013, are acknowledged.
Preliminary Amendment
Applicant’s preliminary amendment of the claims and specification, filed 10/03/2019, has been entered and considered in full. 
Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 recites “the target treatment region selected from an endopelvic fascia, a vaginal sphincter, a pubourethral ligament, a striated urethral sphincter, or a levator ani". Therefore, the claim recites apparent Markush-type groups, but does not follow proper Markush claim construction, and thus does not properly define the bounds of each group.  A Markush group “recites alternatives in a format such as ‘selected from the group consisting of A, B, and C” (MPEP 803.02).  As a result, it is unclear what limiting effect of the claimed system is intended, i.e. how 
Claim Rejections - 35 USC§ 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 9-13, 15-18, 22-24, now renumbered 25 and now renumbered 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingle et al. (USPN 20030139790 A1; Pub.Date 07/04/2003; Fil.Date 01/07/2003) in view of Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007) and in view of Azhari et al. (USPN US 20120296240 A1; Pub.Date 11/22/2012; Fil.Date 05/20/2011).
Regarding claim 9, Ingle teaches apparatus and methods of using them (Title and abstract) of thermally remodeling a collageneous structure (Title, abstract “methods, and systems for shrinking collagenated tissues” and “Cooled electrodes may be used to chill an intermediate engaged tissue so as to cause the maximum temperature difference between the target tissue and the intermediate tissue prior to initiating RF heating. This allows the dimensions of tissue reaching the treatment temperature to be controlled and/or minimized, the dimensions of protected intermediate tissue to be maximized, and the like) comprising: determining a target region for a treatment by mapping a target treatment depth and a target treatment zone (abstract “selectively target the fascia” with [0003] “selectively heating and shrinking tissues” with [0124]-[0125] knowledge of controlling the depth effect as known in the art [0012] therefore reading on determining/selecting a target region for a treatment with selecting a target for the target treatment region selected from an endopelvic fascia, a vaginal sphincter, a pubourethral ligament, a striated urethral sphincter, or a levator ani, the target treatment zone including a mid-urethral position ([0027] “so as to shrink the endopelvic fascia therebetween and thereby inhibit incontinence”). Ingle teaches also inserting a catheter of a catheter-based ultrasound applicator into a urethra, [...the catheter having at least one multi-sectored transducer...] (Figs.13A-13M and [0116], [0143] using catheter for cooling the transducer, with [0031] inserting, via transurethral insertion, the catheter/probe into the bladder into a urethra wherein the probe uses a low power density ultrasound transducer [0040]). 
Ingle teaches positioning the [...at least one multi-sectored...] transducer at the target treatment zone under real-time image guidance ([0150]-[0151] “For example, a computer controller may display the location of fixed reference points (such as bony structures) together with a representation of the physical location of the probe. Such a display would help illustrate the location relative to the bony structures, which may help the user dynamically guide the probe to the desired treatment area” reading on a real time image guidance to place the probe at the treatment zone).
Ingle teaches also rotationally orienting the catheter-based ultrasound applicator so as to not treat a vaginal wall adjacent the urethra (Fig.13 with focused heating selectively targeting EF  endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment, with [0152] the use of a cooling control system “which can protect intermediate tissues outside the treatment zone” therefore reading the system orienting and focusing the treatment so as not to treat the tissue outside the endopelvic fascia therefore the vaginal wall adjacent the urethra).
Ingle teaches selectively heating the target region by applying acoustic energy from [...the at least one multi-sectored...] transducer (Fig.13 with focused heating selectively targeting wherein the at least one multi-sectored transducer produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least one multi-sectored transducer to the target treatment region...], the selectively heating raising a temperature of the target treatment region to between 60°C and 80°C [0080] which is overlapping the claimed range of 50 degrees Celsius and 75 degrees Celsius. One of ordinary skill in the art would have found as obvious to apply the teachings of Ingle to the claimed range since one of ordinary skill in the art would recognize according to the Court for overlapping range of temperature of treatment that it would have been obvious optimizing a thermal treatment would depends on the choice of the exposure temperature and also the time of exposure which is not presently positively claimed. The motivation would have to provide an optimal temperature of treatment for tissue presenting different thermal properties as suggested by Ingle ([0187] treatment dependent on the electrical and thermal conductivity of tissues).  
Ingle teaches also circulating a coolant through a cooling system of the catheter-based ultrasound applicator, the cooling system comprising an inlet configured to introduce the coolant into the catheter and an outlet configured to allow the coolant to exit the catheter, the coolant configured to circulate through the catheter-based ultrasound applicator to cool the catheter-based ultrasound applicator (Fig. 13D and [0152] with the cooling system with the flow of water as the coolant fluid within the catheter with an inlet #318 to introduce the coolant inside the catheter 300 and circulate the coolant through the inside catheter as 316 around the transducer 308 and an outlet as in Fig. 10 and [0121] with cooling fluid conduits #78 for fluid inlet and outlet) and acoustically couple the [...at least one multi-sectored...] transducer to a tissue ([0123] cooling liquid being water which on of ordinary skill in the art would 
Ingle teaches tightening and remodeling of the collagenous structure of the target treatment region (Title, abstract “methods, and systems for shrinking collagenated tissues” with the target treatment region being as in Fig.13 with focused heating selectively targeting EF endopelvic fascia, with “shrinking” reading on tightening and remodeling as change in the geometrical structure of the EF) [...wherein each of the plurality of angular transducer energy zones is independently operable...].
Ingle does not teach specifically the at least one multi-sectored transducer, wherein the at least one multi-sectored transducer produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least one multi-sectored transducer to the target treatment region, acoustically couple the at least one multi-sectored transducer to a tissue, and wherein each of the plurality of angular transducer energy zones is independently operable as in claim 9.
However, Diederich teaches an apparatus for ultrasound treatment (Title and abstract) comprising: a catheter ([0025], [0080] and Fig.6 #102), at least one multi-sectored transducer (Figs.3 and 6 #64, and Figs.7A-7C with [0083] tubular piezoelectric transducer and [0090] with multi-sectors) in communication with the catheter (Fig.6 #64 at the tip of the catheter), wherein the at least one multi-sectored transducer produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least multi-sectored transducer to the target treatment region ([0090]-[0095] and Figs.7A-7C angular sectors from 60 to 180 degrees individually wired); wherein each sector of the multi-sectored transducer is independently operable ([0090]-[0095]) and a cooling system ([0026], [0081]) with the coolant configured to acoustically couple the at least one transducer to a tissue ([0110], [0125] coolant is water and “to couple the ultrasound energy to the tissue”).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle with the at least one multi-sectored transducer, wherein the at least one multi-sectored transducer produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least one multi-sectored transducer to the target treatment region, acoustically couple the at least one multi-sectored transducer to a tissue, and wherein each of the plurality of angular transducer energy zones is independently operable, since one of ordinary skill in the art would recognize that using ultrasonic transducer with multiple sector independently controlled emitting radially from the catheter longitudinal axis was routine and conventional in the art, as taught by Diederich and since water was known in the art to be a commonly used coupling liquid for ultrasonic transducer for medical application as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaches the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to improve the control of the treatment for wide region of interest to be treated, as suggested by Diederich ([0088]-[0089]).
Regarding claim 15, all limitations of claim 15 are included within the limitations of claim 9 but for “propagating acoustic energy through the urethra and into the target urethral supporting tissue structure to affect immediate tightening and remodeling of the target urethral supporting tissue structure; and deactivating one or more of the at least one multi-sectored transducer after a desired temperature and a desired ultrasound dose are achieved”. However, as discussed for claim 9, Ingle teaches the propagation of acoustic energy through the urethra wall to the target EF (Fig.13 with focused heating selectively targeting EF endopelvic fascia with Fig.13A-M propagating acoustic energy through the urethra and into the target urethral supporting tissue structure to affect immediate tightening and remodeling of the target urethral supporting tissue structure”. Additionally, Ingle teaches also after a desired temperature and a desired ultrasound dose are achieved, deactivating one or more angular transducer energy zones of the at least one multi-sectored transducer ([0016] control system to energize the probe in response to the monitored temperature to reach maximum temperature and [0082] maximum power delivered). Therefore since Ingle, Diederich and Azhari teach claim 9 and Ingle teaches the additional limitations as previously discussed, Ingle, Diederich and Azhari teach all the limitations of claim 15 and therefore Ingle, Diederich and Azhari disclose claim 15.
Regarding claim 22, all limitations of claim 22 are included within the limitations of claim 15 but for “stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter”. However, Diederich teaches a plurality of multi-sectored transducers in communication with the catheter ([0124]-[0125]), and the plurality of multi-sectored transducers are stacked end-to-end (Fig.6 #64) to provide differential control along a length of the catheter ([0125]-[0128] and Fig.19 for monitoring the thermal control) reading on stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, Diederich and Azhari with stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter, since one of ordinary skill in the art would recognize that using several ultrasonic transducers with multiple sector independently controlled emitting radially from the catheter longitudinal axis placed along the axis of the catheter to transmit ultrasonic energy along 
Therefore since Ingle, Diederich and Azhari teach all the claim limitation of claim 15 and Diederich teaches the additional limitation “stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter”, therefore Ingle, Diederich and Azhari teach all limitations of claim 22 and therefore disclose claim 22.
Regarding the dependent claims 10-13, 16-18, 20, 23-24, now renumbered 25 and now renumbered 27, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Ingle, Diederich and Azhari.
Regarding claim 10, 16, 17, 23, 24, Diederich teaches the use of a deployable thermocouple ([0076] “designed to deploy into the target zone”) wherein Ingle teaches that the target zone is the EF (Fig.13 with focused heating selectively targeting EF endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment) with the thermocouple providing feedback of temperature treatment ([0076] “sensor array 66 provides treatment verification and feedback so that only the desired treatment region or target zone is affected or monitoring the temperature and ultrasound dose in the target) therefore reading on deploying a thermal sensor in the tissue to measure the temperature in the target treatment region as in claim 10, deploying a sensor to monitor a temperature in the target urethral supporting tissue structure as in claim 16, monitoring the temperature and an ultrasound dose in the target urethral supporting tissue structure as in claim 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, Diederich and Azhari with deploying a thermal sensor in the tissue to measure the temperature in the target treatment region, deploying a sensor to monitor a temperature in the target urethral supporting tissue structure, monitoring the temperature and an ultrasound dose in the target urethral supporting tissue structure, deploying a thermal sensor in the tissue to measure a temperature in an endopelvic fascia and monitoring the temperature and an ultrasound dose in the endopelvic fascia, since one of ordinary skill in the art would recognize that using a deployable thermocouple toe temperature sensing and monitoring the heating dose to a target tissue such as EF for hyperthermia was routine and conventional in the art, as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaches the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to improve the control of the treatment for wide region of interest to be treated, as suggested by Diederich ([0088]-[0089]).
Regarding claims 11, 18 and renumbered 25, Ingle teaches the heating of the target being performed from 60°C to 80°C as previously discussed for a heat time of about 5 minutes ([0071]) while Diederich teaches the heating time of 5 to 10 minutes for creating substantial size thermal lesions ([0113]) therefore both anticipating the claimed limitation of raising the temperature of the endopelvic fascia to between 50 degrees Celsius and 75 degrees Celsius for a period of 30 seconds to 10 minutes as in claims 11, 18 and 25.

Regarding claim 13, as previously discussed for claims 11, 15 and 22, Diederich teaches the at least one multi-sectored transducer with 3 angular sectors wherein each angular sectors are independently adjusted with different levels for the frequency used and for the power used ([0094] “Each segment may be operated independently and/or concurrently, and adjusted according to different levels (e.g. power from 0 to max, frequency, and emission time) for desired coagulation or distribution”) therefore reading on delivering a first frequency and/or power of ultrasound energy to a first angular transducer energy zone; and delivering a second frequency and/or power of ultrasound energy to a second angular transducer energy zone; wherein the first frequency and/or power of ultrasound energy and the second frequency and/or power of ultrasound energy are different as claimed in claim 13.
  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, Diederich and Azhari with delivering a first frequency and/or power of ultrasound energy to a first angular transducer energy zone; and delivering a second frequency and/or power of ultrasound energy to a second angular transducer energy zone; wherein the first frequency and/or power of ultrasound energy and the second frequency and/or power of ultrasound energy are different, since one of ordinary skill in the art would recognize that powering the different angular segment of the multi-sectored transducer at different frequencies and different power levels for each segment for hyperthermia was routine and conventional in the art, as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Ingle uses the . 

Claims 14 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingle et al. (USPN 20030139790 A1; Pub.Date 07/04/2003; Fil.Date 01/07/2003) in view of Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007) and in view of Azhari et al. (USPN US 20120296240 A1; Pub.Date 11/22/2012; Fil.Date 05/20/2011) as applied to claims 9-13, 15-18, 20, 22-25 and 27 and further in view of Cioanta et al. (USPN 6796960 B2; Pat.Date 09/28/2004; Fil.Date 05/01/2002).
Ingle, Diederich and Azhari teach apparatus and methods to use it as set forth above.
Ingle, Diederich and Azhari do not specifically teach inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, the anchor balloon positioned distal to the at least one multi-sectored transducer as in claim 14 and 21.
However, Cioanta teaches within the same field of endeavor of thermal ablation of tissue such as prostate tissue surrounding the patient’s urethra (Title, abstract and Figs.1-3 and col.2 2nd ¶) the known design of an anchoring balloon inflated within the patient’s bladder (Fig.2A col.2 3rd ¶ “bladder anchoring balloon) placed distally from the thermal treatment zone of the catheter within the urethra (Fig.2A col.2 3rd ¶ “catheter 20” with a treatment balloon 23 proximate to the desired treatment site)  therefore teaching inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, the anchor balloon positioned distal to the at least one multi-sectored transducer as claimed in claims 14 and 21 with the multi-sectored transducer of Diederich for providing the thermal treatment to the considered tissue.
.

Claims 19, 20, now renumbered 26 and now renumbered 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingle et al. (USPN 20030139790 A1; Pub.Date 07/04/2003; Fil.Date 01/07/2003) in view of Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007) and in view of Azhari et al. (USPN US 20120296240 A1; Pub.Date 11/22/2012; Fil.Date 05/20/2011) as applied to claims 9-13, 15-18, 20, 22-25 and 27-28 and further in view of Diederich et al. (1999 IEEE Trans. Ultrason. Ferroelec. Freq. Cont. 46:1218-1228; Pub.Date 1999).
Ingle, Diederich and Azhari teach apparatus and methods to use it as set forth above.
Ingle, Diederich and Azhari do not specifically teach each sector of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts as in claims 19 and 26.
However Diederich’1999 teaches within the same field of endeavor of hyperthermia treatments with sectored transducers (Title and abstract) the in vivo thermal profile for one 180° nd ¶) which is a similar behavior of having a two 180° sectored transducer utilizing only one of the sector to provide a specific thermal profile on the direction of the activated sector with a distribution of temperature between 50 and 75°C therefore reading on each sector of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts as claimed in claims 19 and 26. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, Diederich and Azhari with each sector of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts, since one of ordinary skill in the art would recognize that powering one angular segment of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts in order to provide a thermal profile within 50 to 75°C in the corresponding angular sector was routine and conventional in the art, as taught by Diederich’1999. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich and Diederich’1999 both use sectored ultrasonic transducers in vivo for hyperthermia treatments. The motivation would have been to achieve different angular heat distribution and angular level of level of coagulation or thermal treatment, as suggested by Diederich ([0094]) and Diederich (Fig.7 and Fig.8).
Regarding the dependent claim 20 and now renumbered 28, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Ingle, Diederich, Azhari and Diederich’1999.
Regarding claim 20, as previously discussed for claims 11, 13, 15 and 22, Diederich teaches the at least one multi-sectored transducer with 3 angular sectors wherein each angular sectors are independently adjusted with different levels for the frequency used and for the power used ([0094] “Each segment may be operated independently and/or concurrently, and adjusted 
Regarding claim now renumbered 28, Diederich teach comprising a cooling balloon disposed about the at least one multi-sectored transducer and in communication with the cooling system ([0026], [0081], Fig.6 #108).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, Diederich, Azhari and Diederich’1999 with a cooling balloon disposed about the at least one multi-sectored transducer and in communication with the cooling system, since one of ordinary skill in the art would recognize that using a cooling balloon in communication with the transducer was routine and conventional in the art, as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaches the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to achieve a better control of the different angular heat distribution and angular level of level of coagulation or thermal treatment, as suggested by Diederich ([0094]).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785